EXHIBIT 10.85.10

TENTH AMENDMENT

TO

CREDIT AGREEMENT

Dated as of June 1, 2006

This TENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is among MICROSEMI
CORPORATION, a Delaware corporation (the “Borrower”), the several financial
institutions party to the Credit Agreement referred to below (collectively, the
“Lenders”; individually, a “Lender”), and COMERICA BANK, as administrative agent
for the Lenders (the “Administrative Agent”).

PRELIMINARY STATEMENTS:

(1) The Borrower, the Lenders and the Administrative Agent have entered into
that certain Credit Agreement dated as of April 2, 1999, as amended by the First
Amendment to Credit Agreement dated as of June 25, 1999, the Second Amendment to
Credit Agreement dated as of February 14, 2000, the Third Amendment to Credit
Agreement dated as of April 2, 2001, the Fourth Amendment to Credit Agreement
dated as of May 25, 2002, the Fifth Amendment to Credit Agreement dated as of
December 5, 2002, the Sixth Amendment to Credit Agreement dated as of
December 10, 2003, the Seventh Amendment to Credit Agreement dated as of
March 31, 2004, the Eighth Amendment to Credit Agreement dated as of March 31,
2004, and the Ninth Amendment to Credit Agreement dated as of March 29, 2005 (as
so amended the “Credit Agreement”; capitalized terms used and not otherwise
defined herein have the meanings assigned to such terms in the Credit
Agreement).

(2) The Borrower has requested that the Administrative Agent and the Lenders
make certain amendments to the Credit Agreement.

(3) The Administrative Agent and the Lenders are, on the terms and conditions
stated below, willing to grant the request of the Borrower.

NOW, THEREFORE in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1. Amendments to Credit Agreement. Effective as of the date hereof and subject
to the satisfaction of the conditions precedent set forth in Section 2 hereof,
the Credit Agreement is hereby amended as follows:

(a) The definition of the term “Stated Maturity Date” in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“ ‘Stated Maturity Date’ means March 31, 2008.”

(b) Section 10.14 is amended entirely to read as follows:

“10.14. Waiver of Jury Trial. THE AGENT, THE LENDERS, THE L/C ISSUER AND THE
BORROWER ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE,
BUT THAT IT MAY BE WAIVED UNDER CERTAIN CIRCUMSTANCES. TO THE EXTENT PERMITTED
BY LAW, EACH



--------------------------------------------------------------------------------

PARTY, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF ITS, HIS OR HER CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THE MUTUAL BENEFIT
OF ALL PARTIES, WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OTHER DOCUMENT, INSTRUMENT OR
AGREEMENT BETWEEN THE UNDERSIGNED PARTIES.”

(c) Section 10.15 shall be added to the Agreement in the appropriate numerical
context as follows:

“Section 10.15. Judicial Reference Provision.

(a) In the event the Jury Trial Waiver set forth above is not enforceable, the
parties elect to proceed under this Judicial Reference Provision.

(b) With the exception of the items specified in clause (c), below, any
controversy, dispute or claim (each, a “Claim”) between the parties arising out
of or relating to this Agreement or any other document, instrument or agreement
between the undersigned parties (collectively in this Section, the “Comerica
Documents”), will be resolved by a reference proceeding in California in
accordance with the provisions of Sections 638 et seq. of the California Code of
Civil Procedure (“CCP”), or their successor sections, which shall constitute the
exclusive remedy for the resolution of any Claim, including whether the Claim is
subject to the reference proceeding. Except as otherwise provided in the
Comerica Documents, venue for the reference proceeding will be in the state or
federal court in the county or district where the real property involved in the
action, if any, is located or in the state or federal court in the county or
district where venue is otherwise appropriate under applicable law (the
“Court”).

(c) The matters that shall not be subject to a reference are the following:
(i) nonjudicial foreclosure of any security interests in real or personal
property, (ii) exercise of self-help remedies (including, without limitation,
set-off), (iii) appointment of a receiver and (iv) temporary, provisional or
ancillary remedies (including, without limitation, writs of attachment, writs of
possession, temporary restraining orders or preliminary injunctions). This
reference provision does not limit the right of any party to exercise or oppose
any of the rights and remedies described in clauses (i) and (ii) or to seek or
oppose from a court of competent jurisdiction any of the items described in
clauses (iii) and (iv). The exercise of, or opposition to, any of those items
does not waive the right of any party to a reference pursuant to this reference
provision as provided herein.

(d) The referee shall be a retired judge or justice selected by mutual written
agreement of the parties. If the parties do not agree within ten (10) days of a
written request to do so by any party, then, upon request of any party, the
referee shall be selected by the Presiding Judge of the Court (or his or her
representative). A request for appointment of a referee may be heard on an ex
parte or expedited basis, and the parties agree that irreparable harm would
result if ex parte relief is not granted. Pursuant to CCP § 170.6, each party
shall have one peremptory challenge to the referee selected by the Presiding
Judge of the Court (or his or her representative).

(e) The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (i) set the matter
for a status and trial-setting conference within fifteen (15) days after the
date of selection of the referee, (ii) if practicable, try all issues of law or
fact within one hundred twenty (120) days after the date of the conference and



--------------------------------------------------------------------------------

(iii) report a statement of decision within twenty (20) days after the matter
has been submitted for decision.

(f) The referee will have power to expand or limit the amount and duration of
discovery. The referee may set or extend discovery deadlines or cutoffs for good
cause, including a party’s failure to provide requested discovery for any reason
whatsoever. Unless otherwise ordered based upon good cause shown, no party shall
be entitled to “priority” in conducting discovery, depositions may be taken by
either party upon seven (7) days written notice, and all other discovery shall
be responded to within fifteen (15) days after service. All disputes relating to
discovery which cannot be resolved by the parties shall be submitted to the
referee whose decision shall be final and binding.

(g) Except as expressly set forth herein, the referee shall determine the manner
in which the reference proceeding is conducted including the time and place of
hearings, the order of presentation of evidence, and all other questions that
arise with respect to the course of the reference proceeding. All proceedings
and hearings conducted before the referee, except for trial, shall be conducted
without a court reporter, except that when any party so requests, a court
reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript. The party making
such a request shall have the obligation to arrange for and pay the court
reporter. Subject to the referee’s power to award costs to the prevailing party,
the parties will equally share the cost of the referee and the court reporter at
trial.

(h) The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, enter equitable orders that will be binding
on the parties and rule on any motion which would be authorized in a court
proceeding, including without limitation motions for summary judgment or summary
adjudication. The referee shall issue a decision at the close of the reference
proceeding which disposes of all claims of the parties that are the subject of
the reference. Pursuant to CCP § 644, such decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had been
tried by the Court and any such decision will be final, binding and conclusive.
The parties reserve the right to appeal from the final judgment or order or from
any appealable decision or order entered by the referee. The parties reserve the
right to findings of fact, conclusions of laws, a written statement of decision,
and the right to move for a new trial or a different judgment, which new trial,
if granted, is also to be a reference proceeding under this provision.

(i) If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by reference procedure will be resolved and
determined by arbitration. The arbitration will be conducted by a retired judge
or justice, in accordance with the California Arbitration Act §1280 through
§1294.2 of the CCP as amended from time to time. The limitations with respect to
discovery set forth above shall apply to any such arbitration proceeding.

(j) THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES AND CLAIMS
RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY
A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND FOR THE
MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL



--------------------------------------------------------------------------------

APPLY TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR AMONG THEM ARISING OUT OF
OR IN ANY WAY RELATED TO, THIS AGREEMENT OR THE OTHER COMERICA DOCUMENTS.”

(d) Schedule 6.8 (Existing Subsidiaries) is amended to be in the form of Amended
Schedule 6.8 attached hereto.

2. Conditions to Effectiveness. The amendments in Section 1 of this Amendment
shall be effective as of the date hereof, subject to the Administrative Agent’s
receipt of the following on or before June ____, 2006:

(a) counterparts of this Amendment executed by the Administrative Agent, the
Borrower and all Lenders;

(b) a Third Amendment to Guaranty and a Third Amendment to Security Agreement;

(c) a Consent of Guarantors, in form and substance satisfactory to the Agent,
duly executed by each Guarantor;

(d) certificates for all shares of the capital stock of Microsemi Corp. – Power
Products Group and its domestic subsidiaries and stock powers endorsed in blank
for each certificates; and

(e) such other documentation as the Administrative Agent or any Lender shall
reasonably request.

3. Representations and Warranties. The Borrower represents and warrants as
follows:

(a) Authority; Enforceability. The Borrower has the requisite corporate power
and authority to execute, deliver and perform this Amendment, and to perform its
obligations under the Credit Agreement as amended hereby. The execution,
delivery and performance by the Borrower of this Amendment, and the consummation
of the transactions contemplated hereby, have been duly approved by the Board of
Directors of the Borrower and no other corporate proceedings on the part of the
Borrower are necessary to consummate such transactions. This Amendment has been
duly executed and delivered by the Borrower. Each of this Amendment and the
Credit Agreement as amended hereby constitutes the legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms.

(b) Loan Document Representations and Warranties. The representations and
warranties contained in each Loan Document are true and correct on and as of the
date hereof, before and after giving effect to this Amendment, as though made on
and as of such date (unless stated to relate solely to an earlier date, in which
case such representations and warranties shall be true and correct as of such
earlier date).

(c) Absence of Default. No event has occurred and is continuing, or would result
from the effectiveness of this Amendment, that constitutes a Default.

4. Reference to and Effect on the Loan Documents.

(a) Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”,



--------------------------------------------------------------------------------

“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.

(b) Except as specifically amended above, the Credit Agreement and all other
Loan Documents are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

5. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
facsimile shall be effective as delivery of a manually executed account of this
Amendment.

[end of Amendment; signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Tenth Amendment to
Credit Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

COMERICA BANK, as Administrative Agent

By:

 

/s/ Jennifer S. Seto

Name:

 

Jenifer S. Seto

Title:

 

V.P.

Address:

  Comerica Bank     500 North State College Boulevard     Suite 570     Orange,
CA 92868     Telephone: 714-940-6767     Facsimile: 714-940-6719     Attention:
Jennifer S. Seto COMERICA BANK, as a Lender

By:

 

/s/ Jennifer S. Seto

Name:

  Jenifer S. Seto Title:  

V.P. 

Address:   Comerica Bank     500 North State College Boulevard     Suite 570    
Orange, CA 92868     Telephone: 714-940-6767     Facsimile: 714-940-6719    
Attention: Jennifer S. Seto

 

This Amendment is approved and accepted as of the date first above written

MICROSEMI CORPORATION

By:

  /s/ David R. Sonksen

Name:

  David R. Sonksen Title:   Executive Vice President, Chief   Financial Officer,
Secretary and   Treasurer



--------------------------------------------------------------------------------

Amended Schedule 6.8

MICROSEMI CORP. – INTEGRATED PRODUCTS

MICROSEMI CORP. – SCOTTSDALE

MICROSEMI CORP. – MASSACHUSETTS

MICROSEMI CORP. – COLORADO

MICROSEMIC CORP. – SANTA ANA

MICROSEMI CORP. – POWER PRODUCTS GROUP (f/k/a Advanced Power Technology, Inc.)

MICROSEMI CORP. – ADVANCED TECHNOLOGY CENTER (f/k/a Advanced Power Technology
Colorado, Inc.)

MICROSEMI CORP. – MONTOGMERYVILLE (f/k/a Advanced Power Technology RF –
Pennsylvania, Inc.)

MICROSEMI CORP. – RF POWER PRODUCTS (f/k/a Advanced Power Technology RF, Inc.)